Citation Nr: 1336572	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of instability, status-post anterior cruciate ligament repair of the left knee, rated as 10 percent disabling since October 5, 2010.

2.  Evaluation of degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, rated as 10 percent disabling since October 5, 2010 (now February 1, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for degenerative arthritis, status-post anterior cruciate repair of the left knee, and assigned a noncompensable disability evaluation, effective September 26, 2008.   The Veteran's claims file was subsequently transferred to the RO in Reno, Nevada.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported or testified that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

This case was previously before the Board in May 2012, wherein the Board granted the Veteran a 10 percent rating for degenerative arthritis of the left knee for the rating period prior to October 5, 2010, and remanded the claim for an increased disability rating for degenerative arthritis of the left knee for the period since October 5, 2010.  The Board also granted a separate, 10 percent disability evaluation for instability of the left knee for the period prior to October 5, 2010, and remanded the claim for an increased disability evaluation for instability of the left knee for the period since October 5, 2010.  The additional due process considerations and development were completed, and the case was returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

The Virtual VA claims file has been reviewed.  



FINDINGS OF FACT

1.  Since February 1, 2011, degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, is manifested by painful motion, and limited motion; remaining flexion was better than 45 degrees and extension was full.

2.  Since October 5, 2010, instability, status-post anterior cruciate ligament repair of the left knee has been slight.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, have not been met for the rating period since February 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  The criteria for a disability rating higher than 10 percent for instability, status post anterior cruciate ligament reconstruction, have not been met for the rating period since October 5, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's original claim for service connection as well as the legal criteria for entitlement to such benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice; nevertheless, a January 2009 letter addressed the claims for increased disability ratings.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected degenerative arthritis and instability of the left knee, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the 2012 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his left knee disorders worsened since the June 2012 VA examinations; he merely asserts entitlement to a higher disability evaluations for the rating periods prior to those examinations.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been a change.  Due to a surgical procedure, the RO assigned a temporary total rating.  The Board agrees with that determination, and a staged rating is appropriate.  38 C.F.R. § 4.30.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran's degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260.  Hyphenated diagnostic codes are used when an additional diagnostic code is required to identify the basis for the assigned rating.  38 C.F.R. § 4.27.  Under DC 5003, degenerative arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left knee.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  As will be discussed below, the Veteran is in receipt of a separate 10 percent disability evaluation for his instability, status-post anterior cruciate ligament repair of the left knee.


Private treatment records dated in November 2010 indicate that the Veteran underwent arthroscopic surgery of the left knee in October 2010.  He had a medial meniscal tear, and a partial medial meniscectomy was performed; he was confirmed as having an intact anterior cruciate graft of the left knee.  

The Veteran was afforded a VA examination in connection with his claims in June 2012.  According to that report, the Veteran has arthralgia and limited flexion of the left knee.  The Veteran reported that flare-ups impacted the function of his knee.  Upon examination, the Veteran had flexion to 140 degrees, with pain at 80 degrees; the Veteran had full extension to 0 degrees, without painful motion.  The Veteran was able to perform repetitive use testing and he experienced no decrease in range of motion.  The Veteran had tenderness or pain on palpation of the joint lines, but muscle strength testing was 5/5.  Anterior instability, or Lachman's test, showed that the Veteran had a 1+ (0 to 5 millimeters) on a scale of normal (0) to 3+ (10-15 millimeters, with 2+ at 5-10 millimeters).  Posterior instability (posterior drawer test) and medial-lateral instability (valgus/varus test) were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner noted that the Veteran had a history of meniscal (semilunar cartilage) tear, with episodes of joint pain and locking.  The VA examiner noted that the Veteran had a scar of the left knee, but that the scar is not painful, unstable, or greater than 39 square centimeters (6 square inches).   The Veteran does not use any assistive devices; he does not have functional impairment so diminished that amputation with prosthesis would equally serve him.  Imaging studies confirmed the presence of degenerative arthritis of the left knee, with advance joint space degeneration, but there was no evidence of patellar subluxation.  The VA examiner noted that the Veteran's knee impacted his ability to work in that the Veteran had limited movement and pain with prolonged standing.  

Diagnostic Code 5258

Initially, we note that the AOJ, following the Board's May 2012 remand, assigned the Veteran a separate, 20 percent disability evaluation for dislocation of the semilunar cartilage of the left knee.  Whether the assignment of a separate evaluation under Diagnostic Code 5258 and a separate evaluation for limited motion is proper, is a matter for the AOJ.

Limited Motion

The Board has retained the title page based upon the prior, May 2012 remand.  However, the rating decision of December 6, 2012 assigned a temporary total rating, effective October 5, 2010, in accordance with the provisions of 38 C.F.R. § 4.30.  Clearly, a 100 percent disability evaluation is the maximum evaluation available.  A 10 percent disability evaluation was assigned effective February 1, 2011.  Our decision focuses on the evaluation as of February 1, 2011.  

In this case, the Board finds that the Veteran's degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, most nearly approximates the criteria for a 10 percent disability evaluation for the period since February 1, 2011.  The current evaluation contemplates pathology productive of painful motion.  The evaluation would also be consistent with limitation of flexion to greater than 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.   

Separate evaluations may be assigned for compensable limitation of extension or instability.  Here, the AOJ has assigned a separate evaluation for instability of the left knee.  

The Veteran does not have flexion of the left knee functionally limited to 30 degrees as required for a 20 percent rating (Diagnostic Code 5260).  VA treatment records and examination reports clearly indicate that the Veteran experienced painful motion of the left knee; the radiology  results reflect joint space degeneration.   At the June 2012 VA examination, the Veteran complained of pain but had flexion to greater than 45 degrees on the left.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  No lay or medical evidence suggests that flexion is functionally limited to 30 degrees.  Further, as will be discussed below, the Veteran is already rated for the meniscal tear that was shown under Diagnostic Code 5258.  The Board accepts the lay evidence that he has pain and stiffness.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees since February 1, 2011.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, which would support a higher rating for either disability for the period since February 1, 2011.  In this regard, the Board points out that the Veteran's VA examination report was negative for objective evidence of incoordination, weakness or excess fatigability.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although there was limited and painful motion, his pain did not significantly inhibit his range of motion or otherwise create functional limitations beyond that which is currently contemplated by the rating criteria; he had flexion beyond 45 degrees.  As a result, his current 10 percent rating for degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, adequately compensates him for the extent of his pain.  Regarding the other plane of motion, the VA examination disclosed that the Veteran had full extension, to 0 degrees.  There is no lay or medical evidence that extension is otherwise limited to a compensable degree.

Diagnostic Code 5257

As previously noted, the Veteran also receives a separate 10 percent disability evaluation for instability, status-post anterior cruciate ligament repair of the left knee, pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5257.  According to DC 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Stability testing at the June 2012 showed slight anterior instability.  Testing at time did not show any posterior or medial-lateral instability.   There is no indication that the Veteran had moderate recurrent instability; the Veteran had 1+ (or 0-5 millimeters) anterior instability at the VA examination and x-rays did not show patellar subluxation.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected instability, status-post anterior cruciate ligament repair of the left knee, under Diagnostic Code 5257 for the period since October 5, 2010.  

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee in light of the Veteran's torn meniscus.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Further, the Veteran already receives a separate disability evaluation for his meniscal tear symptoms under Diagnostic Code 5258 for dislocated semilunar cartilage of the left knee.  

Moreover, although the Veteran has a surgical scar, the Board notes that the June 2012 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's degenerative arthritis and instability of the left knee, status-post anterior cruciate ligament repair, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability ratings that were assigned.  The Veteran has no complaints other than pain on flexion and slight instability of the left knee, which were considered as part of determining his evaluations; however, complaints of pain and instability had no impact on his ability to function.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that that he should be entitled to an increased evaluations for his degenerative arthritis and instability of the left knee, status-post anterior cruciate ligament repair, but he did not indicate that he had to miss any time from work due to either disability.  Therefore, referral for consideration of extraschedular ratings for the Veteran's degenerative arthritis and instability of the left knee, status-post anterior cruciate ligament repair, is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with degenerative arthritis and instability of the left knee, status-post anterior cruciate ligament repair, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

Entitlement to a disability evaluation in excess of 10 percent for instability, status-post anterior cruciate ligament repair of the left knee, for the period since October 5, 2010, is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis, status-post anterior cruciate ligament repair of the left knee, for the period since February 1, 2011, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


